 Case: 5:20-cv-00169-KKC Doc #: 14 Filed: 03/05/21 Page: 1 of 3 - Page ID#: 105




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION -- LEXINGTON


LARRY MICHAEL WALTERS,                             CIVIL ACTION NO. 5:20-169-KKC

      Plaintiff,


v.                                                       ORDER AND OPINION


LEXINGTON-FAYETTE URBAN
COUNTY GOVERNMENT, et al.

      Defendants.



       Defendants Lexington-Fayette Urban County Government (“LFUCG”) and Steve

Haney jointly move to dismiss Plaintiff Larry Michael Walters’ complaint for failure to state

a claim under Federal Rule of Civil Procedure 12(b)(6). (DE 6.) Plaintiff moves for leave to

file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a)(2). (DE 9). For

the following reasons, the Court grants Plaintiff’s motion for leave (DE 9) and denies

Defendants’ motion to dismiss (DE 6) as moot.

I.     Background

       On March 11, 2020, Plaintiff filed a complaint in Kentucky state court against

LFUCG, Steve Haney, Corizon Health, Inc. (“Corizon”), Michelle Welling, and various

unknown employees of the Fayette County Detention Center and Corizon for failure to

adequately treat Plaintiff’s medical needs while incarcerated at the Fayette County

Detention Center. (See Compl.) Specifically, Plaintiff asserts claims under 42 U.S.C. § 1983

and 42 U.S.C. § 1985, as well as claims of negligence, gross negligence, and professional

negligence under state law. (Compl. ¶¶ 24-56.) Defendants LFUCG, Corizon, and Welling

removed the case to this Court with Defendant Haney’s consent on April 23, 2020. (DE 1;

                                             1
 Case: 5:20-cv-00169-KKC Doc #: 14 Filed: 03/05/21 Page: 2 of 3 - Page ID#: 106




DE 5.)     On April 23, 2020, Defendants Corizon and Welling also filed their answer to

Plaintiff’s complaint. (DE 1-1 at 33-37.) Following removal, Defendants LFUCG and Haney

jointly filed a motion to dismiss Plaintiff’s complaint under Rule 12(b)(6) for failure to state

a claim. (DE 6.) The remaining defendants did not file a motion to dismiss.

         In lieu of filing a response to the motion to dismiss, Plaintiff moved for leave to file an

amended complaint pursuant to Rule 15(a)(2), citing to the differences in pleading standards

in state court as compared to federal court and the need to correct errors in his initial

complaint. (DE 9.) In the proposed amended complaint, Plaintiff does not seek to include

any additional claims or parties, but rather, seeks to add further factual allegations in

support of his- existing claims. (DE 9-1.) Defendants LFUCG and Haney filed a joint

response in opposition to Plaintiff’s motion for leave to amend. (DE 11.) Defendants Corizon

and Welling similarly filed a response that adopted the entirety of the arguments set forth

by Defendants LFUCG and Haney.             (DE 12.) In their opposition to Plaintiff’s motion,

Defendants argue that amendment of the complaint would be futile because the proposed

amended complaint “fails to ameliorate the deficiencies” present in the initial complaint, and

therefore, the Court should deny Plaintiff’s motion. (DE 11 at 1.)

II.      Analysis

         Because the window for amending his complaint as a matter of course has closed, see

Fed. R. Civ. P. 15(a)(1)(A)-(B), Plaintiff may only amend his complaint with written consent

from the Defendants or the Court’s permission. Fed. R. Civ. P. 15(a)(2). Since Defendants

oppose the motion, it is solely within this Court’s discretion to grant Plaintiff’s motion for

leave to amend. In such cases, the Court should freely give leave to amend when justice so

requires. See Fed. R. Civ. P. 15(a)(2). Accordingly, the granting or denial of a motion to

amend is within the sound discretion of the Court. Marks v. Shell Oil Co., 830 F.2d 68, 69



                                                  2
 Case: 5:20-cv-00169-KKC Doc #: 14 Filed: 03/05/21 Page: 3 of 3 - Page ID#: 107




(6th Cir. 1987). However, the Court may still deny a motion for leave to amend “when the

proposed amendment would be futile.” Kottmyer v. Maas, 436 F.3d 684, 692 (6th Cir. 2006).

       However, the Court is reluctant to make what would be tantamount to a dispositive

ruling at this point in the proceedings. “Such futility arguments are likely better addressed

after Plaintiff's amended complaint is in place.” PFS HR Sols., LLC v. Black Wolf Consulting,

Inc., Case No. 1:17-CV-277-JRG-SKL, 2018 WL 5263031, at *3 (E.D. Tenn. June 28, 2018).

This is particularly the case here, where Plaintiff drafted his initial complaint according to

state pleading standards before his case was removed to a forum that he did not choose.

Moreover, not all of the parties have fully briefed the issues. The Court finds that the best

and most appropriate course at this juncture is to permit Plaintiff to amend his complaint,

which would allow all of the defendants to present any arguments in favor of dismissal

through motions to dismiss under Rule 12(b)(6) and give Plaintiff an opportunity to address

those arguments in response. This motion is not one made with little time left for discovery

or one made on the eve of trial. Nor does the proposed amended complaint seek to add any

new parties or claims. Thus, in light of the unique posture of this case, the Court concludes

that amendment is proper under the liberal standard of Rule 15.

III.   Conclusion

       The Court hereby ORDERS as follows:

       1.     Plaintiff Larry Michael Walters’ motion for leave to file an amended complaint

              is GRANTED (DE 9) and deemed filed as of the date of this Order; and

       2.     Defendants Lexington-Fayette Urban County Government and Steve Haney’s

              motion to dismiss (DE 6) is DENIED as moot.

Dated March 05, 2021




                                              3
